AGREEMENT


This Agreement (this “Agreement”) is made as of the 6th day of October, 2006,
among Star Energy Corporation, a Nevada corporation ("Star"), IAB Island
Ventures SA, a company incorporated in the Republic of Panama (“IAB”), and
Volga-Neft Limited Company, a society with limited liability organized under the
laws of the Russian Federation (the “Company”).


RECITALS


WHEREAS, Star is consummating a transaction with the Company whereby the Company
will become a wholly-owned subsidiary of Star; and


WHEREAS, the parties desire to enter into this Agreement setting forth certain
rights of IAB upon consummation of the aforementioned transaction;


NOW, THEREFORE, in consideration of the introduction made by IAB between the
Company and Star and other good and valuable consideration, the adequacy of
which is hereby affirmed, the parties hereby agree as follows:



1.
Effectiveness.  This Agreement shall be effective upon the consummation of the
transactions contemplated by the Stock Purchase Agreement (the “Closing”) among
Star, the Company and the stockholders thereof.




 
2.
Board Representation.




 
a.
Both the Company and Star agree that for 12 months after the Closing, neither
company shall have more than 5 individuals on the Board of Directors of each
respective company. For 12 months after the Closing, IAB shall have the right to
appoint 2 nominees to the Board of Directors of each of the Company and Star.
Each of the Company and Star agree to take all actions power necessary or
desirable (including, without limitation, calling special board and stockholder
meetings), to ensure the election to the Board of the 2 candidates nominated by
IAB to each of the Company and Star (all such actions being “Necessary Action”).
Such candidate may be removed at the request of IAB, and each of the Company and
Star shall take all Necessary Action to facilitate such removal at the request
of IAB.




 
b.
In the event that any vacancy is created on the Board by reason of the death,
resignation or removal of any director designated by IAB, IAB shall take all
Necessary Action to fill such vacancy with a substitute director designated by
IAB.




 
3.
IAB Approval. Neither the Company nor Star shall, without the prior written
consent of IAB (which consent shall not be unreasonably withheld) declare or pay
out any dividend or make any distribution on any equity securities of either
company, as the case may be, or purchase, redeem (by direct payment, sinking
fund or otherwise) or otherwise acquire or retire for value any equity
securities, or issue any equity securities or other securities of either
company, including without limitation, any options, warrants, convertible
debentures, agreements, or other rights for the acquisition of shares of such
company's capital stock, securities or other obligations which are convertible
into shares of either the Company's or Star’s capital stock.


 

--------------------------------------------------------------------------------


 

 
4.
IAB Compensation. The Company and Star each acknowledge that IAB will introduce
them to certain of its contacts (collectively, "Contacts") for the purpose of
financing either the Company or Star. Each of the Company and Star agree that
without the prior written consent of IAB, it shall not directly or indirectly
conduct any business discussions with any Contact or any representative thereof
or any person or entity introduced to the Company, Star or any of its officers,
directors, employees, stockholders, agents or representatives by a Contact or
any of his representatives. In addition, once discussions have been held, the
Company nor Star, as the case may be, shall not attempt to circumvent or
negotiate directly or indirectly with a Contact for the purpose of excluding
Consultant and depriving Consultant of the fee described below.



If there is no Closing, the abovementioned provision shall be effective for 1
year following the notice from either Star or the Company, as the case may be,
to either Star or the Company, as the case may be, that there shall be no
Closing.


For providing services as set forth herein, at the closing of any financing the
Company and Star shall pay IAB 10% of the aggregate value of the transaction
consummated with one of the Contacts or a person or group introduced by a
Contact. The value of the transaction shall be equal to the gross cash proceeds
plus the fair market value of any securities or other property received or to be
received in the transaction. For purposes of computing the value of a
transaction, any amounts payable in installments shall be deemed paid in full at
the consummation of the transaction. IAB shall be entitled to the fees
enumerated herein if, within two years after the termination of this Agreement,
any transaction is consummated with any person or group of persons or any
affiliate of any such persons or their affiliates which are identified to either
Star or the Company or its respective officers, directors, stockholders or
representatives by IAB.



 
5.
Amendment; Waiver. The provisions of this Agreement may not be amended, modified
or waived, except by a written instrument executed by IAB. No failure on the
part of any party to exercise any right, power or privilege granted hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege granted hereunder.


 

 
6.
General Provisions.


 

--------------------------------------------------------------------------------


 

 
a.
All of the covenants and agreements contained in this Agreement shall be binding
upon, and inure to the benefit of, the respective parties and their successors,
assigns, heirs, executors, administrators and other legal representatives, as
the case may be.


 

 
b.
This Agreement, and the rights of the parties hereto, shall be governed by and
construed in accordance with the laws of the State of New York applicable to a
contract made and to be performed in New York.


 

 
c.
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original but all of which together shall constitute one and the
same instrument.


 

 
d.
All communications, notices, requests, consents or demands given or required
under this Agreement shall be in writing and shall be deemed to have been duly
given when delivered to, or received by prepaid registered or certified mail or
recognized overnight courier addressed to, or upon receipt of a facsimile sent
to, the party for whom intended, as follows, or to such other address or
facsimile number as may be furnished by such party by notice in the manner
provided herein:

 
If to Company:
 
If to Star:
 

If to IAB:
IAB Island Ventures SA

PO Box 1290
Zone 9A
Panama City, Republic of Panama
Facsimile: 011-507-263-9810



 
e.
If any provision of this Agreement shall be declared void or unenforceable by
any court or administrative board of competent jurisdiction, such provision
shall be deemed to have been severed from the remainder of the Agreement, and
this Agreement shall continue in all respects to be valid and enforceable.



[Signature page follows]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

        BUYER:       STAR ENERGY CORPORATION   
   
   
    By:   /s/ Marcus Segal   Name:  Marcus Segal    Title:  Chief Executive
Office 

 

        VOLGA-NEFT LIMITED COMPANY  
   
   
    By:   /s/ Armenak A. Safarov   Name:  Armenak A. Safarov    Title: 
Attorney-in-fact under the Power of Attorney dated July 31, 2006

 

        IAB ISLAND VENTURES SA  
   
   
    By:   /s/ Margot Hutchinson   Name:___________________   
Title:____________________       


--------------------------------------------------------------------------------


 